Exhibit 3 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned agree to the joint filing on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the shares of Class A common stock, par value $1.00 per share, of The Bureau of National Affairs, Inc. Dated: October 4, 2011BLOOMBERG INC. By: /s/ Peter Grauer Name:Peter Grauer Title:Chairman of the Board and Treasurer Dated: October 4, 2011BLOOMBERG-BNA HOLDINGS INC. By: /s/ Peter Grauer Name:Peter Grauer Title:Chairman of the Board and Treasurer
